                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION

                            No. 5:16-CR-286-1H
                             No. 5:18-CV-247-H


 ANTONIO RODRIGUEZ CROSS,                 )
                                          )
              Petitioner,                 )
                                          )
                                          )
             v.
                                          )                  ORDER
                                          )
 UNITED STATES OF AMERICA,                )
                                          )
              Respondent.                 )




     This matter is before the court on petitioner’s motion to

vacate, pursuant to 28 U.S.C. § 2255, filed on May 21, 2018.            [DE

#44].     On July 30, 2018, petitioner’s motion was returned to him

as it was unsigned.       [DE #45].    By order filed May 27, 2020, the

court ordered petitioner to file a signed copy of his motion to

vacate within 45 days and warned him that failure to comply would

result in dismissal of his motion.        Petitioner filed a signed copy

on June 30, 2020 [DE #47].       The government has responded by filing

a motion to dismiss, and petitioner has filed a response to the

government’s motion.       This matter is ripe for adjudication.

                                 BACKGROUND

        On April 10, 2017, petitioner plead guilty pursuant to a

written plea agreement to conspiracy to distributing a quantity of



          Case 5:16-cr-00286-H Document 60 Filed 02/23/21 Page 1 of 5
cocaine in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(c)(Count

One) and distributing and possessing with intent to distribute

twenty eight grams or more of cocaine base (“crack”) in violation

of 21 U.S.C. § 841(a)(1) and (b)(1)(B) (Count Five).                  In the plea

agreement,     the      parties    stipulated    that   the   readily     provable

quantity      of    controlled     substances     attributable     to    defendant

results in a base offense level of 30. As part of the written plea

agreement, petitioner agreed “to waive all rights to contest the

conviction         or   sentence      in   any   post-conviction        proceeding,

including one pursuant to 28 U.S.C. § 2255” excepting claims of

ineffective assistance of counsel or prosecutorial misconduct not

known to him at the time of his plea.              [DE #34 ¶ 2(c).]

      At sentencing on July 11, 2017, petitioner’s total offense

level was found to be 27 and his guideline range 130-162 months.

But for the stipulation in the plea agreement, his base offense

level would have been two points higher.                  This court sentenced

petitioner to a term of 130 months, the bottom of the guideline

range.   Petitioner did not appeal. Petitioner filed his motion to

vacate   on    May      21,   2018,   alleging   two    claims   of   ineffective

assistance of counsel. 1




1 The government argues petitioner’s motion is untimely based on his filing of
his signed motion in 2020; however, the court finds his original filing was
made on May 21, 2018, and is therefore timely.
                                           2

         Case 5:16-cr-00286-H Document 60 Filed 02/23/21 Page 2 of 5
                                   COURT’S DISCUSSION

       I.     Ineffective Assistance of Counsel (“IAC”)

       To prove ineffective assistance of counsel, petitioner must

satisfy the dual requirements of Strickland v. Washington, 466

U.S. 668, 687 (1984).              First, petitioner must show that counsel’s

performance was deficient in that it fell below the standard of

reasonably effective assistance.                  Id. at 687-91.       In making this

determination,       there         is   a   strong   presumption       that   counsel’s

conduct was within the wide range of reasonable professional

assistance.       Id. at 689.           The Strickland court reasoned “[i]t is

all    too    tempting       for    a   defendant       to   second-guess     counsel’s

assistance after conviction or adverse sentence, and it is all too

easy for a court, examining counsel’s defense after it has proved

unsuccessful, to conclude that a particular act or omission of

counsel was unreasonable.”                  Id.    Second, petitioner “must show

that there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have

been    different.       A    reasonable          probability     is   a   probability

sufficient to undermine confidence in the outcome.”                        Id. at 694.

Claim One

       Petitioner     contends          his   counsel    was    ineffective    for   (1)

allowing him to enter into a plea agreement that contained an

appeal waiver and (2) and by failing to challenge the drug weight

attributed to petitioner.               Both these arguments are without merit.

                                              3

            Case 5:16-cr-00286-H Document 60 Filed 02/23/21 Page 3 of 5
       In the plea agreement, petitioner stipulated to the offense

level associated with the drug weight. This stipulation benefitted

petitioner at sentencing, as the PSR found a higher drug weight

than the stipulation.        Therefore, petitioner has not alleged his

counsel was ineffective as to the drug weight objection.

       Further,    petitioner    has    not     plausibly       alleged   that   his

counsel was ineffective for allowing him to enter a plea agreement

with   a    waiver.     First,   as    noted     above,    the    plea    agreement

benefitted petitioner in the drug weight calculation and resulted

in dismissal of several charges against him.                Further, a criminal

defendant may waive his right to collaterally attack his conviction

and sentence “so long as the waiver is knowing and voluntary.”

United States v. Lemaster, 403 F.3d 216, 220 (4th Cir. 2005). Sworn

testimony offered by a criminal defendant in open court affirming

his consent to entry into a plea agreement containing a plea waiver

“[carries] a strong presumption of verity.” See Id. (relying upon

United States v. White, 366 F.3d 291, 295 (4th Cir. 2004). At

arraignment, the magistrate judge found that petitioner’s plea was

knowingly and voluntarily entered. Petitioner fails to plausibly

allege that counsel’s performance was deficient or that petitioner

was prejudiced.

       Therefore,     petitioner’s     claims    fail     and    the   government’s

motion to dismiss is GRANTED.



                                        4

           Case 5:16-cr-00286-H Document 60 Filed 02/23/21 Page 4 of 5
                               CONCLUSION


      For the foregoing reasons, the government’s motion to dismiss

[D.E. #55] is GRANTED, and petitioner’s § 2255 motion [D.E. ## 44,

47] is DISMISSED.    The clerk is directed to close this case.


      A certificate of appealability shall not issue absent "a

substantial showing of the denial of a constitutional right." 28

U.S.C. § 2253(c)(2) (2000).      A petitioner satisfies this standard

by   demonstrating   that   reasonable   jurists    would   find   that   an

assessment of the constitutional claims is debatable and that any

dispositive procedural ruling dismissing such claims is likewise

debatable.   Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack   v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252

F.3d 676,683-84 (4th Cir. 2001).         A reasonable jurist would not

find this court's dismissal of petitioner's 28 U.S.C. § 2255 motion

debatable.   Therefore, a certificate of appealability is DENIED.

           22nd
      This ____ day of February 2021.




                            _______________________________________
                            MALCOLM J. HOWARD
                            Senior United States District Judge
At Greenville, NC
#26




                                    5

        Case 5:16-cr-00286-H Document 60 Filed 02/23/21 Page 5 of 5
